Citation Nr: 1332477	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  09-49 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a throat disorder, to include as secondary to a service-connected gastrointestinal disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied the Veteran's claim for service connection for a throat disorder, claimed as chronic sore throat pain.

In August 2012, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge, seated at a VA facility in San Antonio, Texas (Travel Board hearing). A transcript was created and procured for the record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming service connection for a throat disorder, to include as secondary to a service-connected gastrointestinal disability. VA should issue a VCAA notice letter regarding the requirements for substantiation of a claim for service connection for a claimed disorder, secondary to an already service-connected disability. 

The record indicates that the Veteran experienced sore throat symptomatology on a few occasions during service. The Veteran currently claims that he experiences sore throat pain and damage to his vocal chords. A VA medical examination to determine the nature and etiology of the Veteran's claimed throat disorder should be provided. 

Accordingly, the case is REMANDED for the following action:

1. Review the record and take any necessary action to ensure compliance with all VCAA notice and assistance requirements. At a minimum, send a notice letter regarding the requirements for substantiating a claim for service connection for a claimed disorder, secondary to an already service-connected disability.  

2. After giving a reasonable amount of time for the Veteran to respond to the letter, schedule the Veteran for a VA medical examination, provided by a qualified examiner, such as an otolaryngologist, to determine the nature and etiology of the Veteran's claimed throat disorder. All indicated tests and studies should be performed. Prior to the examination, the claims folder should be made available to and reviewed by the VA examiner. 

In reviewing the folder, the VA examiner should note:

a. The service treatment records, indicating occasional sore throat symptomatology;

b. The October 1997 service discharge examination, indicating a mouth and throat abnormality;

c. the VA treatment records indicating treatment for a vocal chord disorder, dating from September 2008;

d. the Veteran's lay statements of record, to include the testimony at the August 2012 VA Travel Board hearing.

Having interviewed the Veteran, performed an examination, and reviewed the claims file, the VA examiner should offer the following opinions:

a. Is it at least as likely as not (50 percent or greater likelihood) that any diagnosed throat disorder, to include a vocal cord disorder, had its clinical onset during active service or is related to any incident of service?

b. Is it at least as likely as not (50 percent or greater probability) that any diagnosed throat disorder, to include a vocal cord disorder, was caused or aggravated by the Veteran's service-connected disabilities, to include the gastrointestinal disability?

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as it is to find against causation.

The VA examiner is further advised that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond its natural progression, versus a temporary flare-up of symptoms. If the VA examiner determines a disorder was aggravated, although not caused, by a service-connected disability, he or she should indicate the degree of such aggravation over and the above the natural course of the disorder.

A rationale should be provided for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinion with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons should be so stated. The VA examiner should in such case explain why it would be speculative to respond.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


